Citation Nr: 0004315	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  97-03 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-operative 
residuals, ovarian cyst and adhesions, currently evaluated as 
30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1989 to April 
1990 and from December 1990 to June 1991.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a September 1996 rating decision 
rendered by the North Little Rock, Arkansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA) wherein an 
increased disability rating of 30 percent for the disability 
identified above was granted.  The veteran perfected a timely 
appeal of the assignment of the increased rating.

By means of a July 1998 Board decision, the case was remanded 
as the veteran had requested a hearing before a Member of the 
Board sitting at the RO.  In October 1999, she was afforded a 
Travel Board hearing as desired.

The Board notes that an October 1999 VA Form 21-4138, 
Statement in Support of Claim, raises the issues of 
entitlement to an increased disability rating for her thumb 
and back and entitlement to service connection for depression 
as secondary to her "female problems."  Similarly, at the 
October 1999 Travel Board hearing, the veteran's 
representative appears to raise the issue of entitlement to 
an earlier effective date for service connection for post-
operative residuals, ovarian cyst and adhesions.  These 
issues have not been adjudicated and are referred to the RO 
for further development as appropriate. 


REMAND

A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992). Accordingly, the Board finds that 
the veteran's claim for an increased disability rating for 
her post-operative residuals of an ovarian cyst and ovarian 
adhesions is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991); that is, she has presented a 
claim that is plausible. 

The United States Court of Veterans Appeals (Court) has held 
that VA has a duty to assist veterans in the development of 
facts pertinent to their claims, under 38 U.S.C.A. § 5107(a) 
(West 1991) and 38 C.F.R. § 3.103(a) (1999), which requires 
that VA accomplish additional development of the evidence if 
the record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990). 

At the October 1999 Travel Board hearing, the veteran 
indicated that she was currently receiving treatment three 
times a month at the Little Rock Women's Clinic at the VA 
Medical Center (VAMC).  The most recent VA medical records 
are dated in February 1997.  A review of the claims folder 
indicates that these recent treatment records are not 
associated with the claims folder.  The procurement of such 
pertinent medical reports is required.  Where VA has 
constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992) (holding that documents which were not 
actually before the adjudicators but had been generated by VA 
employees or submitted to VA by claimant were, "in 
contemplation of law, before the Secretary and the Board and 
should be included in the record").  As records in the 
possession of the VA are deemed to be constructively of 
record, they must be obtained.  Id.

Additionally, the Board notes that, at the October 1999 
Travel Board hearing, the veteran raised the issue of 
extraschedular consideration of her post-operative residuals 
of an ovarian cyst and ovarian adhesions.  The Court has 
specifically addressed the issue of whether the Board has 
jurisdiction to assign an extraschedular rating in the first 
instance, i.e., without prior referral by an agency of 
original jurisdiction to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service and a 
decision either to award or to deny an extraschedular rating 
by either of those officials.  In Floyd v. Brown, 9 Vet. App. 
88 (1996), the Court determined that the delegations of 
authority set forth in 38 C.F.R. §§ 2.69, 3.321(b)(1) clearly 
provide that the proper procedure for extraschedular 
consideration of a claim under 38 C.F.R. § 3.321(b)(1) 
requires consideration in the first instance by the Under 
Secretary for Benefits (formerly the Chief Benefits Director) 
or the Director of the Compensation and Pension Service.  The 
Court went on to say in Floyd that the correct course of 
action for the Board in extraschedular consideration cases is 
to raise the issue and remand it for the proper procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1), and that such 
course of action is supported by 38 C.F.R. § 19.9, which 
governs the Board's operation.  The Court concluded, 
therefore, that because the regulations are clear about 
specifically delegating the authority to assign 
extraschedular ratings to the Under Secretary for Benefits 
and the Director of the Compensation and Pension Service, not 
the Board, in the first instance, the Secretary has by 
necessity excluded the Board from exercising this authority 
in the first instance.

In addition to not having jurisdiction to assign an 
extraschedular rating for post-operative residuals of an 
ovarian cyst and ovarian adhesions, the Board finds that a 
denial of an extraschedular rating by the Board in the first 
instance would be prejudicial under Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Based on the foregoing, and to ensure that the veteran 
receives her procedural due process rights, the Board has 
determined that her claim must be REMANDED to the RO for the 
following actions:

1.  The RO should obtain the names and 
addresses of all medical care providers 
and VA medical facilities that have 
treated the veteran for her post-
operative residuals of an ovarian cyst 
and ovarian adhesions since February 
1997.  After securing the necessary 
release[s], the RO should obtain these 
records.

2.  Upon receipt of all such records, the 
veteran should be afforded a VA 
gynecological examination with an 
examiner to ascertain the current 
severity of her post-operative residuals 
of an ovarian cyst and ovarian adhesions.   
All tests indicated should be conducted 
at this time.  All findings, and the 
reasons and bases therefor, should be set 
forth in a clear, logical and legible 
manner on the examination report.  The 
veteran's claims folder is to be made 
available to the examiner, for his or her 
review and referral, prior to this 
examination. 

3.  Upon completion of the foregoing, the 
RO should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The Court has held 
that, if the requested examination does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

4.  The RO should then review the issue 
on appeal, if appropriate.  In 
particular, the RO should evaluate the 
veteran's post-operative residuals of an 
ovarian cyst and ovarian adhesions with 
consideration of the provisions regarding 
an extraschedular evaluation, as set 
forth in 38 C.F.R. § 3.321(b)(1) (1999).  
If the decision remains adverse to the 
veteran, she and her representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
evidence.  No inference should be drawn regarding the final 
disposition of this claim.  The veteran is hereby informed 
that failure to report for a scheduled examination or failure 
to cooperate with the requested development may have an 
adverse effect upon her claim.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




